Earl Warren: Carey, etcetera, petitioner versus Westinghouse Electric Company. Mr. Hunt, you may continue your argument.
John F. Hunt, Jr.: Thank you, Your Honor. Yesterday Justice White asked whether the company's right to go to the board and to obtain a board adjudication of the controversy did not take a lot of sting out of what we said where the undesirable elements of bilateral arbitration, and thereby militate against a construction of Section 301 which we speak for. I would like to elaborate on what I said yesterday, because I think that if there is such a mitigation, we are faced with a peculiar circularity, if the grievance is arbitrable, if 301 must be construed as my adversaries contend, and we go to the board, the day the 301 action has commenced, the board certainly would not enjoin the 301 action nor it would have authority to do so. The court would not state a 301 action because of the reversal of this decision here now, and then we would proceed through the arbitration, and get an award, the IUE would get an award under this hypothesis and I think it is proper to assume for purposes of analysis that the board determination is contrary to the arbitrator's award, we then have the same conflict at that juncture that we have here. One would think that the arbitrator's award would become nullified by a contrary board award, but the basis of Mr. Sigal's position is that that the arbitrator's award gives him a contract right which is heretically different from the board determination of a statutory right, but you cannot avoid the conflict. Now, I think it was assumed yesterday that, of course, the arbitrator's award would fall against a contrary board award, but if this distinction between contract right and statutory right is valid, it is not entirely clear that the arbitrator's award would fall. Now, the Congress did speak in the statute fairly directly on the subject of conflict between board determinations and determinations from any other source, not excluding arbitration and that section I referred to was Section 10 (a), I referred to it in my brief at Page 32; 10(a) –
Speaker: (Inaudible)
John F. Hunt, Jr.: Of the brief Page 32, Your Honor. 10 (a) which goes back to the Wagner Act provides that the power of the board to prevent unfair labor practices, matters cognizable under 8 shall not be affected by any other means of adjustment or prevention that has been or may be established by agreement or otherwise. Now, the omission of any -- here Congress is addressing itself the conflict and it talks only about conflict with an unfair labor practice concurrency. There is no statement whatsoever to cover the situation of a conflict between a unit determination under Section 9 and a determination of the same controversy by some other means of adjustment established by agreement such as arbitration. Do we infer from 10 (a) that the board's power over units is not paramount? I think the board's power over units is the most unreviewable administrative determination that exists virtually in our law. The board's discretion over units is one of the most unfettered agency discretions in our federal administrative system. I think I infer that Congress could not even conceive of there being a conflict between a board-determined unit and a unit-determined determined by some other means of adjustment, agreement or a law. I don't think Congress could conceive of this situation and had it done so, it certainly would have elaborated in 10 (a) when it addressed itself to the subject of concurrency and conflict. From that I inferred that Congress did not intend that 301 be used to have an arbitrator review, or court makes no difference, review a board-determined unit and that is exactly what the review sought here concerns. There is another aspect of this idea that the two proceedings can go along concurrently without doing any harm. If we are wrong, we have no right to force the union into court under 301. There shouldn't have been an action. We should have just agreed to arbitrate. We should've proceeded with arbitration. Now if the harm, we say, should be avoided by affirmance here can equally be avoided by our going to the board and if the reason that is an -- would be an adequate answer is that the arbitrator may not proceed and avoid and resolve, I first referred to, do we have -- but because of reversal here, we go into arbitration; we don't force the union to go to court. We go the board but to stop the arbitration, we ourselves have to go to court as well as to the board for declaratory judgment under 301 that the arbitrator should not be proceeding and therefore, should be enjoined from proceeding. So I think you can't avoid the question of whether there is a conflict, whether the exercise of this concurrent jurisdiction presents a sufficiently serious problem that should not be permitted in the overall scheme of orderly adjustment of labor disputes. Now if you --
Byron R. White: (Inaudible)
John F. Hunt, Jr.: Your Honor, I completely agree with Smith. In fact, the briefs below show that I stipulated the rule of Smith beginning in special term. The unfair labor practice concurrency does not bar arbitration and I've stipulated that some special term before Smith.
Byron R. White: Certification does.
John F. Hunt, Jr.: Certification is a different question.
Byron R. White: (Inaudible)
John F. Hunt, Jr.: -- at least, and here where there are two outstanding orders which are report to be neutrally exclusive. Now, another factor I would like to bring into this argument is we keep talking about arbitration and the reason why arbitration will be helpful here, it may induce the federation to acquiescence loss of jobs or people, whatever maybe involved. It may be helpful to the board when the controversy ultimately comes before the board. Now if you look at the agreement, the collective bargaining agreement, arbitration is the last step following a four-step grievance procedure. The normal way to handle plant controversies is not to go to an arbitrator; it's to go to shop steward, supervisor, grievance and so on up to the national grievance level. When the grievance procedures, which are highly favored by Congress, break down, when they don't work, then you go to arbitration, but if the union is right here and I think Justice Brennan perhaps had this in mind in one of his questions yesterday, well supposing we had agreed at the grievance level here, supposing we had agreed with the IUE's contentions and then transferred the workers or employees, we wouldn't have solved any problems because then the case would be here captioned federation against Westinghouse. I mean we just can't agree at the grievance procedure, at the grievance level to this type of bilateral adjustment of a trilateral dispute; we just can't do it. But in theory, if the arbitrator can do it in his award, we can do it as a grievance level. Now as in the side, we do not have an umpire for the industry here. We have arbitrators selected on an ad hoc basis on a AAA list, and I don't demean them at all, but I do object to the demeaning of the board's expertise in this area, and the reference to the board as an agency reviewing on paper records in Washington. In legal theory, the decision is the board's, but there is certainly a reality that the initial decisional power is delegated to a hearing officer and they sit all over the country and they can go into plants and they do go into plants and they have full process over parties and over evidence which an arbitrator does not. This contract arbitrator does not have full process powers over evidence let alone other parties and witnesses. So it's the board hearing examiner that the arbitrator is competing with here, not the board itself and the board hearing examiner is certainly expert with the same kind of problem of job classification. He is an expert on the board's Section 9 criteria, and they must be involved here because all these rights and relations depend on propriety of unit, an issue which can only be decided under Section 9 criteria. Now if my adversaries are right, there is no exception to arbitrability here. They talk about the one or two employee case, but I could talk about a case that came out of arbitration after my brief was filed, and I think it is a good case to consider here. It is reported at this year's Daily Labor Reports, number 155 at Page D1 that's the October 7th. DLR 195 Page D1 involves the UNIVAC division of Remington Rand. The employer had a plan in Utica for which IUE, petitioner here, was a certified representative of production and maintenance workers. It had another plant at a fairly close by town called Ilion at which IAM machinist union is. It was a certified representative of production and maintenance workers. It unilaterally closed down the Utica plant and consolidated operations at Ilion. It offered all the Utica employees jobs at Ilion, but continued to recognize the machinist at Ilion in respect of all employees and putting those transferred from the IUE jurisdiction at the Utica plant. IUE sought arbitration and the employer there and I would like to go back to steel workers, this Court said in steel workers, unless you bargain away your right to a judicial determination, you have it, but there is nothing wrong with letting the arbitrator decide arbitrability. That's also, that would be subject to review on this award, but it's the difference in procedure here. But that went to the arbitrator, but the employer contested on the grounds of arbitrability, not on the merits as we did in the 301 action involved. Now here he concluded that the grievance was not arbitrable and he did not do so on the basis of legal precedent and feel bound by the New York Court of Appeals' decision here. He didn't feel himself bound by precedent. He said that it was non-arbitrable in his view, because of the simple fact that in Utica, there is a legally certified union with the exclusive right to represent all production and maintenance of employees of the Utica plant. He said that any reasonable person would have to conclude that a verdict favoring IUE would constitute an attack on the certification scope of the Utica IAM unit. Once this simple fact is acknowledged, it places the issue on proper perspective namely, which union is entitled to represent the transferees and under whose agreement all the rights and responsibilities be determined. This is clearly a representation question and one for the NLRB. I can appreciate the hardship involved here, but I note that in denying arbitrability of the grievance nothing in this opinion should be construed as prejudicial to whatever rights the union may have in the proper arena. So he just made an arbitrability determination, and he said that his view as matter of logic and common sense, this was not an arbitrable grievance. Now he is not bound by 301. I don't have significant values, but arbitrators are, they are powered to rise under 301, but they are not bound by 301, but I think we have to have a common standard of arbitrability between arbitrators and the courts. It shouldn't make any difference who determines arbitrability. If you look at the Utica-Ilion situation, if you, as the contract matter said, IUE has the continued right to represent former Utica employees at Ilion in this merged production and maintenance unit. It just couldn't work, it is just chaotic. You can't have two bargaining representatives for the same group of employees. It is a fundamental breakdown on the whole concept of collective bargaining. I mean mine is the cornerstone of the act. There's got to be an election district, an appropriate election, an election of a bargaining representative, and then the employer deals with the bargaining representative. And you just can't have it unclear who represents whom in the shop. Now that case is more dramatic than my case because we're not dealing with an entire plan; we're dealing with the engineering laboratory. I'm not saying that this is a question of degree; I think it's a question of principle. If the thrust of a grievance is the enlargement of representational jurisdiction, no matter what other labels you've put on, it should not be arbitrable. Now, it has been said that everybody in this case agrees, it doesn't make any difference than what you call a grievance, and I agree with that too. It doesn't make any difference what you call this grievance, but that does not mean that I'm taking the position that any work assignment grievance is arguable, as Solicitor General Cox gave the example of a run of a mill dispute in which the employer threw in the proposition, well this fellow is a supervisor anyway. Now that doesn't deter arbitrability in that case. If the issue truly is whether he is a supervisor, it is a status determination, which I would think would have to be made on the act, but I don't have to go so far in this case. I say that the status of collective bargaining representative has to be determined by the board.
Byron R. White: Mr. Hunt, you wouldn't suggest that you couldn't have a three-quartered agreement in a private resolution of the issue?
John F. Hunt, Jr.: Your honor, binding the federation under 301 would be helpful here.
Byron R. White: Let's assume that --
John F. Hunt, Jr.: It would be, but it couldn't solve all the problem.
Byron R. White: But let's assume that your collective bargaining agreement explicitly excluded these kinds of disputes, from your obligation to arbitrate. Now this problem comes up and then you and the two unions get together and you have a private resolution of the matter, agree to how to dispose this case, it happens to vary from the unit, the resulting units happen to vary from those certified by the board.
John F. Hunt, Jr.: Did both unions agree?
Byron R. White: Yes.
John F. Hunt, Jr.: If we entered into such an agreement, most of the problems I referred to would not occur, but the employees will disagree with it, not the union.
Byron R. White: There would be no question then, and if you resolve this matter that it would be an enforceable arrangement, isn't it?
John F. Hunt, Jr.: Enforceable in the courts under 301.
Byron R. White: Sure.
John F. Hunt, Jr.: Your honor, I need to say that if one of the three parties to that tripartite agreement wants to welsh, I think maybe the public interest requires that he be permitted to welsh.
Byron R. White: To go to the board.
John F. Hunt, Jr.: Yes. Yes sir.
Byron R. White: Similarly, assume your contract specifically excluded this kind of a dispute from your obligation to arbitrate, and the same situation comes up and these are same union asked you to submit it to an arbitration, and you might think that well, I'll arbitrate, I suppose you could do it, you'd still be subject to be taken to the board by the other union. Now you apparently disagree --
John F. Hunt, Jr.: 301 impose that risk on; we don't voluntarily assume it.
Byron R. White: You apparently disagree with the Solicitor General that arbitration in this kind of a situation is usually successful in producing some kind of an agreement from the other union.
John F. Hunt, Jr.: Oh, yes, I disagree with that.
Byron R. White: As a matter of --
John F. Hunt, Jr.: If the federation would have lasted our arbitration agreement, why should they give up jobs, because of somebody says the IUE contract means that the federation has no rights here.
Byron R. White: But you could take the approach that assuming that the arbitration doesn't bind anybody that anybody can go to the board and have the board's final say, you can still think that going through the procedure that is catalyst to try that resolution of the matter and just avoid all official -- which is the Solicitor General.
John F. Hunt, Jr.: I think there is a circularity in that, Your Honor.
Byron R. White: Not circular, this means that your only answer is that you eventually get to the board anyway, if somebody wants to welsh, right?
John F. Hunt, Jr.: And I don't think Congress intended.
Byron R. White: But how many times the people welsh when all three people had a grievance?
John F. Hunt, Jr.: Well, the employees, who are dissatisfied with the union's three-way agreement, wouldn't be welshing if they went to the board or a completely separate unit that says aha, there are no longer certified units here and under 8 (b) (4) (c), I can go after the groups over there. We lose our 8 (b) (4) (c) protection and we haven't bargained away that. Now if an employer has bargained it away as against unrepresented from a group of employees, maybe the same, all the same considerations don't apply, but as against another certified union, I just can't believe that we should have those risks imposed upon us because of the principles of Steel Workers favoring arbitrability where there were no countervailing policy considerations, but here there are just so many countervailing policy considerations but I think the best construction of 301 that maybe made realistically, this is a real problem, arbitrators have recognized it, Mr. Cox recognized it, this is a real problem and I would shape 301 and you have a blank check really on 301 on this issue so far, I would shape 301 and not to follow the hornbook rule that contracts are enforceable unless against public policy, because arbitration, obviously, isn't against public policy, but shape the rule and in this peculiar area of collective bargaining agreement, it's a unique agreement, you can't go to courtroom to get much information on collective bargaining agreements, but we are going to have to have some special rules. Maybe we're going to have to have awhile to work out the lines here, but I say we are on the non-arbitrable side of the line or if 301 should be so construed, basically, I do not think Congress intended that bilateral industrial arbitration was a felicitous means for resolving controversies of this type because there is only one forum that can bind all parties and employees and implement the public interest reflected in various sections of the act and that forum is the board and the controversy of this type, one way or the other, are going to get to the board. Now if you have an arbitrator's award, Mr. Cox has said, well, there is a problem in segregating out arbitrable relations. If you let them both go forward in tandem, you're going to have that same problem of segregating out arbitrable aspects from non-arbitrable aspects at the award stage instead of at the threshold stage. And it's just not an orderly procedure to have all these proceedings marching down and have the conflict come at the end of the road. The simplest thing is let the board say who represents whom and then the particular arbitration; if IUE wins in the board, then the arbitrator is usefully employed to say, well, what to we do about job presentations now? There's a higher skill level in this laboratory. We're going to have to get the IUE agreement and contemplate these job classifications. We're going to have to adjust the agreement into the new situation. That's what an arbitrator can do here, but he will be doing this in vain if it isn't the representational jurisdiction to begin with. So let the board first say what the unit is and who represents whom and then let arbitrators straighten out the ad hoc problems that flow from status determination, but don't let him make the status determination.
Byron R. White: You don't think there is any chance that the board acting on an arbitrator's decision on that question like this would refuse to entertain?
John F. Hunt, Jr.: No sir.
Byron R. White: Different from an unfairly practical situation?
John F. Hunt, Jr.: Yes sir. In the contract bar rule here, there are two contracts barring each other; the contact bar rule nullifies each other. Now board differed to arbitration in Reilys and more recently in Installation and Specialties, a new case, to say what the contract barred. This is an interpretation of a contract between the union and the employer. That contract precluded another union for a certain period of time. Well, the construction on that contract put by an arbitrator is an elaboration which helps the board say whether the contract bar rule applies, but I know of no case where the board in this context has said that we're going to hold federation bound by what the IUE arbitrator said the IUE agreement meant. It really had nothing to do with federation's rights. Thank you.
Earl Warren: Mr. Sigal?
Benjamin C. Sigal: Mr. Chief justice and members of -- may it please the Court. There has been a great deal of speculation about what the end product of a number of postulated alternatives maybe and I'm afraid the facts in this case have been lost in this cloud of speculation. Now it has been assumed that this is a representation case in which the union is seeking to its largest unit that is not the fact and it is not in our view of representation case in any respect, but let us recall your attention, Your Honors, to the statements of the issue as set forth in the affidavit of the petitioner at Page 36 of the record. Now there it is pointed out and nowhere denied in the answering affidavit of the company that what happened here was that after the contract, after the certification, after the contract was signed, the company for the first time moved the work, moved production and maintenance work out of the unit represented by the petitioner into the engineering laboratory and it is also asserted that they moved employees represented by the petitioner over into the engineering laboratory. So you have here asserted and nowhere denied in the answering affidavits that there was a transfer of work, there was a work assignment which was alleged to be in violation of the agreement, that is nowhere denied so that must be considered to be the fact. Therefore, there is, as we see it, unquestionably a work assignment dispute here and there may or may not be some questions as to whether the employees, who were transferred, were actually production and maintenance workers. Now that is a question of fact. There is no conflict between the units. The record is clear. The unit represented by the petitioner is the production and maintenance unit excluding salaried, clerical and technical employees. The unit represented by the federation as the salaried technical and clerical employees excluding all production and maintenance workers. So all we have here is a question of fact whether employees a, b, c, and d are production and maintenance workers. There is no question of the unit. The unit has been determined and nobody is seemed to be changing the unit.
Hugo L. Black: Suppose they are not production and maintenance workers?
Benjamin C. Sigal: I am sorry.
Hugo L. Black: Suppose they are not production and maintenance workers.
Benjamin C. Sigal: Well, if they are not production and maintenance workers, then the grievance falls.
Hugo L. Black: Then who else is? Then what would they be?
Benjamin C. Sigal: Oh, they maybe technicians, they maybe engineers, they maybe something other than production.
Hugo L. Black: What contract would they be under?
Benjamin C. Sigal: I am sorry.
Hugo L. Black: What contract would they be under?
Benjamin C. Sigal: They would be presumably represented by the federation because they are --
Hugo L. Black: Under a different union.
Benjamin C. Sigal: A different union.
Hugo L. Black: So what you have it seems to me, I am asking what I'd like to say, what you have here is dispute between two unions as to whether certain workers come under the contract of their union, each of those unions.
Benjamin C. Sigal: But, Your Honor, this doesn't flow from any question or doubt as to what the certification is; it's only a question with respect to whether the specific employees do certain work. Your Honor, it's just a question of fact.
Hugo L. Black: Would the arbitrators bind the other union?
Benjamin C. Sigal: No, the arbitrator would not bind the other union if it wasn't the party, but the point is, so far as --
Hugo L. Black: You wouldn't settle the dispute, would you?
Benjamin C. Sigal: Pardon?
Hugo L. Black: You wouldn't settle the dispute.
Benjamin C. Sigal: We may settle it. If the arbitrator says you have no grievance that settles it. That settles it.
Hugo L. Black: (Inaudible) plain order in everyday jurisdictional dispute?
Benjamin C. Sigal: No, Your Honor, it is not an ordinary jurisdictional dispute because in our view, there is no question about the -- in this situation, we have a dispute between the union and the company. Now let us assume that there is a jurisdiction --
Hugo L. Black: The other union claims that they ought to be on its --
Benjamin C. Sigal: The other union in this case --
Hugo L. Black: I am not talking about their private opinion in this arbitration because they haven't. They have not.
Benjamin C. Sigal: But in this case, the other union hasn't claimed anything; they have been silent, and we do not know, and we cannot speculate, we should not speculate that the answer of the arbitrator would be improper or would violate the law or would extend the unit. These things are speculated, and this Court has recognized the confidence of arbitrators in labor disputes. For example, in the Columbia Broadcasting System case, when it advised to board to go to arbitrators to learn how work assignment disputes are disposed off.
Hugo L. Black: I don't understand why wouldn't the arbitrators get through and finished, and when still be left, question which had to be decided by somebody as to which one of these units, we call it units, I guess, unions, these people who are entitled work under their contract.
Benjamin C. Sigal: But that's not necessarily so, Your Honor, there might be no question.
Hugo L. Black: You mean they might never raise it?
Benjamin C. Sigal: No, the arbitrator might decide that there is no valid grievance and dismiss the grievance.
Hugo L. Black: But what if he decides that there is though?
Benjamin C. Sigal: If he decides that the employee should be transferred, well, now in that case, if the arbitrator decides that the work should be transferred, then if this is not acceptable to the other union and it may well be acceptable, we don't know that.
Hugo L. Black: It's not usually, is it?
Benjamin C. Sigal: Well, we don't know that as per to the merits of this grievance, we're not supposed to enter into the merits of the grievance, Your Honor, and it seems to us that at this stage, the undenied assertion of the petitioner should be accepted. Now in the event that the employer can in some fashion create an unfair labor practice out of this, then anxiously the other union does object, it can, of course, file a charge. Now, the fact that there is this outside --
Hugo L. Black: And what effect would the arbitration have if it did?
Benjamin C. Sigal: Then the board would consider it, Your Honor.
Hugo L. Black: Would it have any effect; the arbitration--?
Benjamin C. Sigal: It might have a substantial effect –
Hugo L. Black: How?
Benjamin C. Sigal: -- insofar as the board's own action is concerned.
Hugo L. Black: You mean it might influence the board?
Benjamin C. Sigal: Of course, and this is what the parties agreed upon. They agreed upon the procedure to have an arbitrator decide these issues for them, all the issues. There is no exception in this agreement, Your Honor. So far as this problem is concerned, it's an unqualified agreement to arbitrate and there is nothing in the record to suggest there was any limitation on that right to arbitrate including that section on repetition.
Hugo L. Black: What you are saying, as I understand it here, they agreed to arbitrate anything whether their arbitration accept it or not.
Benjamin C. Sigal: Absolutely. Even if it wouldn't settle it that's what they agreed upon.
Hugo L. Black: And even if there's still that same old perplexing problem left for the board or as court as somebody else to decide --
Benjamin C. Sigal: We don't know that that problem would exist, Your Honor. I submit that what the company is seeking to have this Court to do is to emasculate the whole line of decisions of the Steel Workers trilogy and all our cases with respect to the rights of the employee of the union to bargain its opportunities under Section 7 to bargain. If we set aside the Ryan Retail case in which this court said that it would not – that Section 9 does not quantify Section 301. It would set aside the Arkansas (Inaudible) case in which the Court said that it is not necessary to go to the board to get certification that the parties can agree themselves on the certification. And in that respect, the respondent's case is even weaker than in the case as unfair labor practice because only the board can decide whether an unfair labor practice has occurred, but the parties under Section 9 can themselves determine what the union is and the board will accept the party's determination even if that determination nullifies the board's own decertification. Thank you.